896 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William ROBINSON, Plaintiff-Appellant,v.Fred E. JORDAN, Jr., Commissioner;  J. Rueling, CorrectionalOfficer;  Sergeant Hamsey, Correctional Officer,Defendants-Appellees.
No. 89-7196.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 7, 1989.Decided:  Jan. 26, 1990.

William Robinson, appellant pro se.
Before DONALD RUSSELL, PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
William Robinson, a Maryland prisoner, appeals from the district court's order denying his motion for reconsideration, pursuant to Fed.R.Civ.P. 60(b), of the court's order dismissing his case filed under 42 U.S.C. Sec. 1983.  As Robinson's appeal was filed more than 30 days after the final judgment was entered, it is timely only from the denial of his Rule 60 motion, not the dismissal of his case.  Fed.R.App.P. 4(a).  As the case was dismissed without prejudice, Robinson is free to refile and has suffered no harm from the district court's dismissal.  Therefore, we find that the district court did not abuse its discretion by denying Robinson's Rule 60 motion.  Accordingly, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.